DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the previously segmented 2-D medical image" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the prior step" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Depending claims 15-20 do not remedy the deficiency of claim 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170132793 (Hu).

As per claim 1, Hu teaches a method for segmenting a medical image comprising: 
receiving a volumetric medical image comprising a plurality of slices, each slice being adjacent to at least one other slice in the image (Hu: para 8: “first frame of three-dimensional image volume data”); 
selecting an initial slice (Hu: para 8: “first frame of three-dimensional image volume data”); 
segmenting the initial slice based at least in part on a constructed shape model (Hu: para 36: "initial segmentation through active contour model"; para 43: "firstly determines the position of the retina layer boundary in the first frame image”; para 8: “acquiring a segmentation position of a first layer boundary and a segmentation position of a second layer boundary in the ROI image of the first frame, according to a multi-resolution method and a simplified active contour model”; Fig. 1: s130-s140); and 
segmenting at least one slice adjacent to the initial slice based at least in part on the segmented initial slice (Hu: para 43: "firstly determines the position of the retina layer boundary in the first frame image, and then utilizes the correlation between adjacent OCT images"; para 8: “… determining segmentation positions of layer boundaries in a third frame image according to the segmented positions of the layer boundaries in the second frame image, and orderly making iterations to obtain segmentation positions of layer boundaries in all the rest frame images, wherein the first, second and third frames are orderly adjacent frames”; Fig. s150; para 35: “correlation between adjacent OCT images, models adjacent frames through Kalman filtering”; paras 42, 43, 46, 82, 83, 85, 135, 145, 193, 199, 203: adjacent).

As per claim 2, Hu teaches the method of claim 1, wherein the medical images are retinal images (Hu: See arguments and citations offered in rejecting claim 1 above: paras 1, 7: “retina structure”).

As per claim 3, Hu teaches the method of claim 1, wherein the medical images are optical coherence tomography images (Hu: See arguments and citations offered in rejecting claim 1 above: paras 1, 7: “optical coherence tomographic”).

As per claim 4, Hu teaches the method of claim 1, wherein the initial slice has two adjacent slices (Hu: See arguments and citations offered in rejecting claim 1 above).

As per claim 5, Hu teaches the method of claim 1, wherein the volumetric medical image is a 3-D medical image and wherein the plurality of slices are a plurality of 2-D medical images (Hu: See arguments and citations offered in rejecting claim 1 above).

As per claim 6, Hu teaches the method of claim 1, wherein segmenting the initial slice includes aligning the initial slice to the constructed shape model (Hu: See arguments and citations offered in rejecting claim 1 above; para 77, para 78: “E_image is an image energy item that functions to make the snake model converge to the edge in the image” | Also see Fig. 19: s1422; Fig. 20: s1432; Fig. 21: s1442; Fig. 22: s1452).

As per claim 7, Hu teaches the method of claim 6, wherein segmenting the initial slice further includes applying a joint model to the initial slice subsequent to alignment (Hu: See arguments and citations offered in rejecting claim 1 above; “joint model” is not defined or used in context in the specification of the instant application so as to convey to one of ordinary skill what it means. Para 43: correlation = joint model | Also see Fig 19: s1423; Fig. 20: s1433; Fig. 21: s1443; Fig. 22: s1453 | Also see para 203: “Kalman filtering is proposed to track the boundary of the adjacent image frame, which is suitable for segmenting not only the OCT retina image, but also the sequential images with continual changes in shapes and sizes”; Fig. 23: s152; para 9: “models adjacent frames using the correlation between adjacent OCT images through the Kalman filtering”; paras 35, 36, 131, 134, 203: Kalman).

As per claim 8, Hu teaches the method of claim 1, wherein segmenting the at least one slice adjacent to the initial slice includes aligning the at least one slice to the initial slice (Hu: See arguments and citations offered in rejecting claim 1 above; para 43: correlation).

As per claim 9, Hu teaches the method of claim 1, further comprising, after segmenting the initial slice, applying a label to each segmented layer in the initial slice (Hu: para 8: “acquiring a segmentation position of a first layer boundary and a segmentation position of a second layer boundary in the ROI image of the first frame… acquiring segmentation positions of rest layer boundaries in the ROI image of the first frame according to the segmented position of the first layer boundary and the segmented position of the second layer boundary, to obtain segmentation positions of all the layer boundaries in the ROI image of the first frame”).

As per claim 10, Hu teaches the method of claim 9, wherein each segmented layer corresponds to a retinal layer (Hu: See arguments and citations offered in rejecting claim 9 above).

As per claim 13, arguments made in rejecting claims 1 and 5 are analogous to arguments for rejecting claim 13.

As per claim 14, Hu teaches the method of claim 13, further comprising, after the step of segmenting the 2-D medical image, repeating the prior step until all 2-D medical images in the array are segmented (Hu: para 8: “determining segmentation positions of layer boundaries in a third frame image according to the segmented positions of the layer boundaries in the second frame image, and orderly making iterations to obtain segmentation positions of layer boundaries in all the rest frame images, wherein the first, second and third frames are orderly adjacent frames”).

As per claim 16, Hu teaches the method of claim 13, wherein segmenting the initial 2-D medical image includes aligning the initial 2-D medical image to the constructed shape model and applying a joint model to the initial 2-D medical image subsequent to alignment (Hu: See arguments and citations offered in rejecting claim 13, 6, and 7 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170132793 (Hu) as applied to claim 13 above, and further in view of Official Notice.

As per claim 15, Hu teaches the method of claim 13. Hu does not teach the 3-D medical image is a retinal image depicting at least a fovea, and wherein the initial 2-D medical image extends through the fovea. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that the fovea is a region of interest because it is a small depression in the retina of the eye where visual acuity is highest. The teachings of the prior art could have been incorporated into Hu in that the initial 2-D medical image extends through the fovea.

As per claim 17, Hu teaches the method of claim 13. Hu does not teach the initial 2-D medical image depicts an anatomical feature and wherein the constructed shape model is constructed from a database of images of the anatomical feature. Examiner provides Official Notice that these limitations were well known prior to filing.



As per claim 18, Hu in view of Official Notice teaches the method of claim 17. Hu does not teach the anatomical feature is a fovea. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that the fovea is a region of interest because it is a small depression in the retina of the eye where visual acuity is highest. The teachings of the prior art could have been incorporated into Hu in view of Official Notice in that the anatomical feature is a fovea.

Allowable Subject Matter
Claims 11, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662